Exhibit 10.10
CEVA, INC.
2002 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective August 2004)
(Amended and Restated Effective March 2006)
(Amended and Restated Effective March 2009)
The following constitute the provisions of the 2002 Employee Stock Purchase Plan
of CEVA, Inc.
1. Purpose. The purpose of the Plan is to provide Employees of the Company and
its Designated Parents or Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Code and the applicable regulations thereunder. The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.
2. Definitions. As used herein, the following definitions shall apply:
(a) “Administrator” means either the Board or a committee of the Board that is
responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.
(b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.
(c) “Board” means the Board of Directors of the Company.
(d) “Code” means the Internal Revenue Code of 1986, as amended.
(e) “Common Stock” means the common stock of the Company.
(f) “Company” means CEVA, Inc., a Delaware corporation.

 

 



--------------------------------------------------------------------------------



 



(g) “Compensation” means an Employee’s base salary from the Company or one or
more Designated Parents or Subsidiaries (as reported on the Employee’s Federal
Income Tax Withholding Statement (Form W-2) or equivalent thereof), including
(A) such amounts of base salary as are deferred by the Employee (i) under a
qualified cash or deferred arrangement described in Section 401(k) of the Code,
or (ii) to a plan qualified under Sections 125 or 129 of the Code and (B) sales
commissions. Compensation does not include overtime, bonuses, annual awards,
other incentive payments, reimbursements or other expense allowances, fringe
benefits (cash or noncash), moving expenses, deferred compensation, third party
sick or disability pay, income or gains attributable to restricted stock, stock
options, stock appreciation rights or other similar equity-based compensation,
imputed income or other non-cash items, such as life insurance premiums and
similar items, contributions (other than contributions described in the first
sentence) made on the Employee’s behalf by the Company or one or more Designated
Parents or Subsidiaries under any employee benefit or welfare plan now or
hereafter established, and any other payments not specifically referenced in the
first sentence.
(h) “Corporate Transaction” means any of the following transactions:
(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);
(3) the complete liquidation or dissolution of the Company;
(4) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or
(5) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities, but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
(i) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries of
the Company which have been designated by the Administrator from time to time as
eligible to participate in the Plan.
(j) “Effective Date” means a date selected by the Board in its sole discretion.
However, should any Parent or Subsidiary of the Company become a Designated
Parent or Subsidiary after such date, then the Administrator, in its discretion,
shall designate a separate Effective Date with respect to the
employee-participants of such Designated Parent or Subsidiary.
(k) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the individual’s employer. Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on the day three (3) months and one (1) day
following the expiration of such three (3) month period, for purposes of
determining eligibility to participate in the Plan.

 

-2-



--------------------------------------------------------------------------------



 



(l) “Enrollment Date” means the first day of each Offer Period.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n) “Exercise Date” means the last day of each Purchase Period.
(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(2) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
(3) In the absence of an established market for the Common Stock of the type
described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
(p) “Offer Period” means an Offer Period established pursuant to Section 4
hereof.
(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(r) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has completed a subscription agreement as set forth in Section
5(a) and is thereby enrolled in the Plan.
(s) “Plan” means this Employee Stock Purchase Plan.

 

-3-



--------------------------------------------------------------------------------



 



(u) “Purchase Period” means a period of approximately six months, commencing on
February 1 and August 1 of each year and terminating on the next following
July 31 or January 31, respectively; provided, however, that the first Purchase
Period shall commence on the Effective Date and shall end on a date determined
by the Administrator that shall be no later than twenty-seven (27) months after
the Effective Date. The duration and timing of Purchase Periods may be changed
pursuant to Section 19(b) of the Plan.
(v) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.
(w) “Reserves” means, as of any date, the sum of (1) the number of shares of
Common Stock covered by each then outstanding option under the Plan which has
not yet been exercised and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan but not then subject to an
outstanding option.
(y) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3. Eligibility.
(a) General. Any individual who is an Employee on a given Enrollment Date shall
be eligible to participate in the Plan for the Offer Period commencing with such
Enrollment Date. No individual who is not an Employee shall be eligible to
participate in the Plan.
(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) which permits the Employee’s rights to
purchase stock under all employee stock purchase plans of the Company and its
Parents or Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) worth of stock (determined at the Fair Market Value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time. The determination of the accrual of the right
to purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder. In the event that an Employee may not be granted
an option under the Plan because of the foregoing restrictions, the Employee
shall be granted an option to purchase the maximum number of shares that would
not violate the foregoing restrictions.
(c) Other Limits on Eligibility. Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is less than 20
hours per week; (ii) Employees whose customary employment is for not more than
5 months in any calendar year; and (iii) Employees who are subject to rules or
laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan.

 

-4-



--------------------------------------------------------------------------------



 



4. Offer Periods.
(a) The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner amended or terminated in accordance with Section 19
hereof. The maximum duration of an Offer Period shall be twenty-seven
(27) months. Initially, the Plan shall be implemented through overlapping Offer
Periods of twenty-four (24) months’ duration commencing each February 1 and
August 1 following the Effective Date (except that the initial Offer Period
shall commence on the Effective Date and shall end on a date determined by the
Administrator that shall be no later than twenty-seven (27) months after the
Effective Date).
(b) A Participant shall be granted a separate option for each Offer Period in
which he or she participates. The option shall be granted on the Enrollment Date
and shall be automatically exercised in successive installments on the Exercise
Dates ending within the Offer Period.
(c) If on the first day of any Purchase Period in an Offer Period in which an
Employee is a Participant, the Fair Market Value of the Common Stock is less
than the Fair Market Value of the Common Stock on the Enrollment Date of the
Offer Period (after taking into account any adjustment during the Offer Period
pursuant to Section 18(a)), the Offer Period shall be terminated automatically
and the Participant shall be enrolled automatically in the new Offer Period
which has its first Purchase Period commencing on that date, provided the
Employee is eligible to participate in the Plan on that date and has not elected
to terminate participation in the Plan.
(d) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.
5. Participation.
(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan (or such other form or method (including electronic forms) as the
Administrator may designate from time to time) and filing it with the designated
payroll office of the Company at least five (5) business days prior to the
Enrollment Date for the Offer Period in which such participation will commence,
unless a later time for filing the subscription agreement is set by the
Administrator for all eligible Employees with respect to a given Offer Period.
(b) Payroll deductions for a Participant shall commence with the first partial
or full payroll period beginning on the Enrollment Date and shall end on the
last complete payroll period during the Offer Period, unless sooner terminated
by the Participant as provided in Section 10.

 

-5-



--------------------------------------------------------------------------------



 



6. Payroll Deductions.
(a) At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made during the Offer Period in amounts
equal to or greater than one percent (1%) but not exceeding ten percent (10%) of
the Compensation which the Participant receives during the Offer Period. Prior
to April 1, 2006, a Participant could elect to have payroll deductions made
during the Offer Period in amounts up to twenty percent (20%) of the
Compensation which the Participant receives during the Offer Period. Such
payroll deductions shall be in whole percentages only.
(b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.
(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by completing and filing with the Company a change of status
notice in the form of Exhibit B to this Plan (or such other form or method
(including electronic forms) as the Administrator may designate from time to
time) authorizing an increase or decrease in the payroll deduction rate. Any
increase or decrease in the rate of a Participant’s payroll deductions shall be
effective with the first full payroll period commencing five (5) business days
after the Company’s receipt of the change of status notice unless the Company
elects to process a given change in participation more quickly. A Participant’s
subscription agreement (as modified by any change of status notice) shall remain
in effect for successive Offer Periods unless terminated as provided in
Section 10. The Administrator shall be authorized to limit the number of payroll
deduction rate changes during any Offer Period.
(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement, as amended, at the
time when permitted under Section 423(b)(8) of the Code and Section 3(b) herein,
unless such participation is sooner terminated by the Participant as provided in
Section 10.
(e) At the time the option is exercised, in whole or in part, or at the time any
of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock. At any time, the Company may, but
shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or other disposition of Common Stock
by the Employee.
7. Grant of Option. On the Enrollment Date of each Offer Period, each
Participant shall be granted an option to purchase (at the applicable Purchase
Price) up to a whole number of shares of Common Stock (the “Option Shares”)
determined by dividing $50,000 by the Fair Market Value of a share of Common
Stock on the Enrollment Date (subject to any adjustment pursuant to Section 18),
and provided that such purchase shall be subject to the limitations set forth in
Sections 3(b), 6 and 12 hereof. The option shall be exercisable as to 25% of the
Option Shares on each Exercise Date during the Offer Period. Exercise of the
option shall occur as provided in Section 8, unless the Participant has
withdrawn pursuant to Section 10, and the option, to the extent not exercised,
shall expire on the last day of the Offer Period with respect to which such
option was granted.

 

-6-



--------------------------------------------------------------------------------



 



8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 10, below, the Participant’s option for the purchase of shares of
Common Stock will be exercised automatically on each Exercise Date, by applying
the accumulated payroll deductions in the Participant’s account to purchase the
number of full shares subject to the option by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
carried over to the next Purchase Period or Offer Period, whichever applies, or
returned to the Participant, if the Participant withdraws from the Plan.
Notwithstanding the foregoing, any amount remaining in a Participant’s account
following the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, above, shall be returned to the
Participant and shall not be carried over to the next Offer Period or Purchase
Period. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by the Participant.
9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option. The
Company may, in its sole discretion, and in compliance with applicable laws,
authorize the book entry registration of shares in lieu of issuing certificates.
10. Withdrawal; Termination of Employment.
(a) A Participant may either (i) withdraw all but not less than all the payroll
deductions credited to the Participant’s account and not yet used to exercise
the Participant’s option under the Plan or (ii) terminate future payroll
deductions, but allow accumulated payroll deductions to be used to exercise the
Participant’s option under the Plan at any time by giving written notice to the
Company in the form of Exhibit B to this Plan (or such other form or method
(including electronic forms) as the Administrator may designate from time to
time). If the Participant elects withdrawal alternative (i) described above, all
of the Participant’s payroll deductions credited to the Participant’s account
will be paid to such Participant as promptly as practicable after receipt of
notice of withdrawal, such Participant’s option for the Offer Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made during the Offer Period. If the Participant elects
withdrawal alternative (ii) described above, no further payroll deductions for
the purchase of shares will be made during the Offer Period, all of the
Participant’s payroll deductions credited to the Participant’s account will be
applied to the exercise of the Participant’s option on the next Exercise Date
(subject to Sections 3(b), 6, 7 and 12), and after such Exercise Date, such
Participant’s option for the Offer Period will be automatically terminated and
all remaining accumulated payroll deduction amounts shall be returned to the
Participant. If a Participant withdraws from an Offer Period, payroll deductions
will not resume at the beginning of the succeeding Offer Period unless the
Participant delivers to the Company a new subscription agreement. A
Participant’s withdrawal from an Offer Period shall not have any effect upon his
or her eligibility to participate in any similar plan that may be hereafter
adopted by the Company or in succeeding Offer Periods.

 

-7-



--------------------------------------------------------------------------------



 



(b) With respect to the termination of employment of a Participant whose new
Offer Period does not begin until either August 1, 2007 or February 1, 2008,
upon termination of such Participant’s employment relationship (as described in
Section 2(k)) at a time more than three (3) months from July 31, 2007 or
January 31, 2008, as the case may be, the payroll deductions credited to such
Participant’s account during the Offer Period ending on July 31, 2007 or
January 31, 2008, as the case may be, but not yet used to exercise the option
will be returned to such Participant or, in the case of his/her death, to the
person or persons entitled thereto under Section 14, and such Participant’s
option will be automatically terminated without exercise of any portion of such
option. With respect to the termination of employment of a Participant whose new
Offer Period does not begin until either August 1, 2007 or February 1, 2008,
upon termination of such Participant’s employment relationship (as described in
Section 2(k)) within three (3) months of July 31, 2007 or January 31, 2008, as
the case may be, the payroll deductions credited to such Participant’s account
during the Offer Period ending on July 31, 2007 or January 31, 2008, as the case
may be, but not yet used to exercise the option will be applied to the purchase
of Common Stock on July 31, 2007 or January 31, 2008, as the case may be, unless
the Participant (or in the case of the Participant’s death, the person or
persons entitled to the Participant’s account balance under Section 14)
withdraws from the Plan by submitting a change of status notice in accordance
with subsection (a) of this Section 10. In such a case, no further payroll
deductions will be credited to the Participant’s account following the
Participant’s termination of employment and the Participant’s option under the
Plan will be automatically terminated after the purchase of Common Stock on July
31, 2007 or January 31, 2008, as the case may be. If, prior to July 31, 2007 or
January 31, 2008, as the case may be, the Designated Parent or Subsidiary by
which the Employee is employed shall cease to be a Parent or Subsidiary of the
Company, or if the Employee is transferred to a Parent or Subsidiary of the
Company that is not a Designated Parent or Subsidiary, the Employee shall be
deemed to have been terminated for purposes of the Plan.
(c) With respect to the termination of employment of a Participant whose new
Offering Period begins on or after August 1, 2006, upon termination of such
Participant’s employment relationship (as described in Section 2(k)), the
payroll deductions credited to such Participant’s account during the Offer
Period but not yet used to exercise the option will be returned to such
Participant or, in the case of his/her death, to the person or persons entitled
thereto under Section 14, and such Participant’s option will be automatically
terminated without exercise of any portion of such option. If, prior to the last
day of the Offer Period, the Designated Parent or Subsidiary by which the
Employee is employed shall cease to be a Parent or Subsidiary of the Company, or
if the Employee is transferred to a Parent or Subsidiary of the Company that is
not a Designated Parent or Subsidiary, the Employee shall be deemed to have been
terminated for purposes of the Plan.
11. Interest. No interest shall accrue on the payroll deductions credited to a
Participant’s account under the Plan.

 

-8-



--------------------------------------------------------------------------------



 



12. Stock.
(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be two million one hundred fifty thousand
(2,150,000) shares (all share numbers in this Plan reflect the adjustments from
actions taken in connection with the spin-off of Ceva from DSP Group, Inc.),
subject to adjustment upon changes in capitalization of the Company as provided
in Section 18. With respect to any amendment to increase the total number of
shares of Common Stock under the Plan, the Administrator shall have discretion
to disallow the purchase of any increased shares of Common Stock for Offer
Periods in existence prior to such increase. If the Administrator determines
that on a given Exercise Date the number of shares with respect to which options
are to be exercised may exceed (x) the number of shares then available for sale
under the Plan or (y) the number of shares available for sale under the Plan on
the Enrollment Date(s) of one or more of the Offer Periods in which such
Exercise Date is to occur, the Administrator may make a pro rata allocation of
the shares remaining available for purchase on such Enrollment Dates or Exercise
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine to be equitable, and shall either continue all Offer Periods
then in effect or terminate any one or more Offer Periods then in effect
pursuant to Section 19, below. Any amount remaining in a Participant’s payroll
account following such pro rata allocation shall be returned to the Participant
and shall not be carried over to any future Purchase Period or Offer Period, as
determined by the Administrator.
(b) A Participant will have no interest or voting right in shares covered by the
Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.
(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his or her
spouse as designated in the Participant’s subscription agreement.
13. Administration. The Plan shall be administered by the Administrator which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Administrator shall, to the full extent permitted by Applicable Law,
be final and binding upon all persons.
14. Designation of Beneficiary.
(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.

 

-9-



--------------------------------------------------------------------------------



 



(b) Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Administrator), the
Administrator shall deliver such shares and/or cash to the spouse (or domestic
partner, as determined by the Administrator) of the Participant, or if no spouse
(or domestic partner) is known to the Administrator, then to the issue of the
Participant, such distribution to be made per stirpes (by right of
representation), or if no issue are known to the Administrator, then to the
heirs at law of the Participant determined in accordance with Section 27.
15. Transferability. No payroll deductions credited to a Participant’s account,
options granted hereunder, or any rights with regard to the exercise of an
option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Administrator may, in its sole discretion, treat such
act as an election to withdraw funds from an Offer Period in accordance with
Section 10.
16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company are subject to the claims of the Company’s general
creditors, and no Participant shall have rights greater than those of any
unsecured creditor of the Company.
17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.
18. Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a) Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period or Purchase
Period, as well as any other terms that the Administrator determines require
adjustment shall be proportionately adjusted for (i) any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, (ii) any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company, or
(iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock to which Section 424(a) of the Code
applies; provided, however that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator and its
determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
Reserves and the Purchase Price.

 

-10-



--------------------------------------------------------------------------------



 



(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator, in
the exercise of its sole discretion and in lieu of such assumption, determines
to shorten the Offer Period then in progress by setting a new Exercise Date (the
“New Exercise Date”). If the Administrator shortens the Offer Period then in
progress in lieu of assumption in the event of a Corporate Transaction, the
Administrator shall notify each Participant in writing at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the Participant’s option has been changed to the New Exercise Date and that
either:
(1) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Offer
Period as provided in Section 10; or
(2) the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Administrator that
is equal to the difference in the Fair Market Value of the shares subject to the
option and the Purchase Price due had the Participant’s option been exercised
automatically under Subsection (b)(i) above.
For purposes of this Subsection, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.
19. Amendment or Termination.
(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination can affect options
previously granted, provided that the Plan or any one or more Offer Periods may
be terminated by the Administrator on any Exercise Date or by the Administrator
establishing a new Exercise Date with respect to any Offer Period and/or any
Purchase Period then in progress if the Administrator determines that the
termination of the Plan or such one or more Offer Periods is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any Participant without the
consent of affected Participants. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law), the Company shall obtain stockholder approval in such a manner
and to such a degree as required.
(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to limit the frequency and/or number of changes in the amount
withheld during Offer Periods, change the length of Purchase Periods within any
Offer Period, determine the length of any future Offer Period, determine whether
future Offer Periods shall be consecutive or overlapping, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
establish additional terms, conditions, rules or procedures to accommodate the
rules or laws of applicable foreign jurisdictions, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable and
which are consistent with the Plan.

 

-11-



--------------------------------------------------------------------------------



 



20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Administrator at the location, or by
the person, designated by the Administrator for the receipt thereof.
21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
Applicable Laws.
22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
shall continue in effect for a term of twenty (20) years unless sooner
terminated under Section 19.
23. Stockholder Approval. The Plan is effective as of the date it is adopted by
the Board. The Plan shall be submitted to the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted for approval to
obtain the benefits of Section 423 of the Code. However, the Plan shall not be
conditioned upon such approval.
24. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.
25. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

 

-12-



--------------------------------------------------------------------------------



 



26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.
27. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on an established stock
exchange or quotation on a national market system or an over the counter market
(to the extent the Common Stock is then so listed or quoted) and the approval of
all governmental authorities required in connection with the authorization,
issuance, or sale of such stock.
28. Source of Shares. Shares may be issued upon exercise of an option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.
29. Notification Upon Sale of Shares. Each employee agrees, by participating in
the Plan, to promptly give notice to the Company of any disposition of shares
purchased under the Plan where such disposition occurs within two years after
the date of the grant of the option pursuant to which such shares were purchased
or within one year of the date of exercise of such option pursuant to which such
shares were purchased.
30. Governing Law. The Plan is to be construed in accordance with and governed
by the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties, except to the extent the internal laws of the State
of Delaware are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
31. Dispute Resolution. The provisions of this Section 31 (and as restated in
the Subscription Agreement) shall be the exclusive means of resolving disputes
arising out of or relating to the Plan. The Company and the Participant, or
their respective successors (the “parties”), shall attempt in good faith to
resolve any disputes arising out of or relating to the Plan by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Plan shall be brought in the United States
District Court for the Northern District of California (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of San Francisco) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 31
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

-13-



--------------------------------------------------------------------------------



 



32. Plan Approval. The Plan was initially approved by the Board and the
stockholders of the Company in 2002. Effective August 1, 2004, the Board
approved an amendment and restatement of the Plan, which amendment and
restatement was not subject to stockholder approval. On March 29, 2006, the
Board approved an amendment and restatement of the Plan to increase the number
of shares reserved for issuance under the Plan from 1,000,000 to 1,500,000
Shares, which amendment was subsequently approved by stockholders. Also on
March 29, 2006, the Board approved the following amendments: (a) for Offer
Periods commencing on or after August 1, 2006, decrease the maximum payroll
withholding from 20% to 10% of Compensation, and (b) make certain other
administrative changes, which amendments were not subject to stockholder
approval. In March 2009, the Board approved an amendment and restatement of the
Plan to increase the number of shares reserved for issuance under the Plan from
1,500,000 to 2,150,000 Shares, which amendment was subsequently approved by
stockholders.

 

-14-



--------------------------------------------------------------------------------



 



Exhibit A
CEVA, Inc. 2002 Employee Stock Purchase Plan
SUBSCRIPTION AGREEMENT
Effective with the Offer Period beginning on:
o <February 1, 200_> or o <August 1, 200_>

1.   Personal Information. <modify data requested as appropriate>

                 
 
Legal Name (Please Print)          
 
               
 
      (Last)           (First)           (MI)   Location   Department
 
               
 
  Street Address            
 
         
 
          Daytime Telephone    
 
               
 
  City, State/Country, Zip          
 
           
 
          E-Mail Address    

                     
Social Security No.
  _ _ _ — _ _ — _ _ _ _   Employee I.D. No.                                    
        Manager          Mgr Location

2.   Eligibility. Any Employee whose customary employment is 20 hours or more
per week and more than 5 months per calendar year, and who does not hold
(directly or indirectly) five percent (5%) or more of the combined voting power
of the Company, a parent or a subsidiary, whether in stock or options to acquire
stock is eligible to participate in the CEVA, Inc. 2002 Employee Stock Purchase
Plan (the “ESPP”); provided, however, that Employees who are subject to the
rules or laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the ESPP are not eligible to participate.

3.   Definitions. Each capitalized term in this Subscription Agreement shall
have the meaning set forth in the ESPP.

4.   Subscription. I hereby elect to participate in the ESPP and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the ESPP. I have received a complete copy of the ESPP
and a prospectus describing the ESPP and understand that my participation in the
ESPP is in all respects subject to the terms of the ESPP. The effectiveness of
this Subscription Agreement is dependent on my eligibility to participate in the
ESPP.

5.   Payroll Deduction Authorization. I hereby authorize payroll deductions from
my Compensation during the Offer Period in the percentage specified below
(payroll reductions may not exceed 10% of Compensation nor $21,250 per calendar
year):      
 

Percentage to be Deducted (circle one) 1% 2% 3% 4% 5% 6% 7% 8% 9% 10%

   
 
  6.   ESPP Accounts and Purchase Price. I understand that all payroll
deductions will be credited to my account under the ESPP. No additional payments
may be made to my account. No interest will be credited on funds held in the
account at any time including any refund of the account caused by withdrawal
from the ESPP. All payroll deductions shall be accumulated for the purchase of
Company Common Stock at the applicable Purchase Price determined in accordance
with the ESPP.

7.   Withdrawal and Changes in Payroll Deduction. I understand that I may
discontinue my participation in the ESPP at any time prior to an Exercise Date
as provided in Section 10 of the ESPP, but if I do not withdraw from the ESPP,
any accumulated payroll deductions will be applied automatically to purchase
Company Common Stock. I may increase or decrease the rate of my payroll
deductions in whole percentage increments to not less than one percent (1%) on
one occasion during any Purchase Period by completing and timely filing a Change
of Status Notice. Any increase or decrease will be effective for the full
payroll period occurring after five (5) business days from the Company’s receipt
of the Change of Status Notice.

 

A-1



--------------------------------------------------------------------------------



 



8.   Perpetual Subscription. I understand that this Subscription Agreement shall
remain in effect for successive Offer Periods until I withdraw from
participation in the ESPP, or termination of the ESPP.

9.   Taxes. I have reviewed the ESPP prospectus discussion of the federal tax
consequences of participation in the ESPP and consulted with tax consultants as
I deemed advisable prior to my participation in the ESPP. I hereby agree to
notify the Company in writing within thirty (30) days of any disposition
(transfer or sale) of any shares purchased under the ESPP if such disposition
occurs within two (2) years of the Enrollment Date (the first day of the Offer
Period during which the shares were purchased) or within one (1) year of the
Exercise Date (the date I purchased such shares), and I will make adequate
provision to the Company for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the shares. In
addition, the Company may withhold from my Compensation any amount necessary to
meet applicable tax withholding obligations incident to my participation in the
ESPP, including any withholding necessary to make available to the Company any
tax deductions or benefits contingent on such withholding.

10.   Dispute Resolution. The provisions of this Section 10 and Section 31 of
the ESPP shall be the exclusive means of resolving disputes arising out of or
relating to the Plan. The Company and I, or our respective successors (the
“parties”), shall attempt in good faith to resolve any disputes arising out of
or relating to the Plan by negotiation between individuals who have authority to
settle the controversy. Negotiations shall be commenced by either party by
notice of a written statement of the party’s position and the name and title of
the individual who will represent the party. Within thirty (30) days of the
written notification, the parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the Company and I
agree that any suit, action, or proceeding arising out of or relating to the
Plan shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of San
Francisco) and that we shall submit to the jurisdiction of such court. The
Company and I irrevocably waive, to the fullest extent permitted by law, any
objection we may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE COMPANY AND I ALSO EXPRESSLY WAIVE ANY
RIGHT WE HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 10 or Section 28 of
the ESPP shall for any reason be held invalid or unenforceable, it is the
specific intent of the Company and I that such provisions shall be modified to
the minimum extent necessary to make it or its application valid and
enforceable.

11.   Designation of Beneficiary. In the event of my death, I hereby designate
the following person or trust as my beneficiary to receive all payments and
shares due to me under the ESPP: o I am single o I am married

             
 
  Beneficiary (please print)     Relationship to Beneficiary(if any)
 
           
 
      (Last)                    (First)                    (MI)    
 
           
 
  Street Address         
 
         
 
           
 
  City, State/Country, Zip      
 
           

12.   Termination of ESPP. I understand that the Company has the right,
exercisable in its sole discretion, to amend or terminate the ESPP at any time,
and a termination may be effective as early as an Exercise Date, including the
establishment of an alternative date for an Exercise Date within each
outstanding Offer Period.

Date:                                                                   
Employee Signature:                                                             
 
spouse’s signature (if beneficiary is other than spouse)

 

A-2



--------------------------------------------------------------------------------



 



Exhibit B
CEVA, Inc. 2002 Employee Stock Purchase Plan
CHANGE OF STATUS NOTICE

     
 
Participant Name (Please Print)
   
 
   
 
Social Security Number
   

 
Withdrawal From ESPP
I hereby withdraw from the CEVA, Inc. 2002 Employee Stock Purchase Plan (the
“ESPP”) and agree that my option under the applicable Offer Period will be
automatically terminated and all accumulated payroll deductions credited to my
account will be refunded to me or applied to the purchase of Common Stock
depending on the alternative indicated below. No further payroll deductions will
be made for the purchase of shares in the applicable Offer Period and I shall be
eligible to participate in a future Offer Period only by timely delivery to the
Company of a new Subscription Agreement.

o   Withdrawal and Purchase of Common Stock

Payroll deductions will terminate, but your account balance will be applied to
purchase Common Stock on the next Exercise Date. Any remaining balance will be
refunded.

o   Withdrawal Without Purchase of Common Stock

Entire account balance will be refunded to me and no Common Stock will be
purchased on the next Exercise Date provided this notice is submitted to the
Company ten (10) business days prior to the next Exercise Date.
 

o   Change in Payroll Deduction

I hereby elect to change my rate of payroll deduction under the ESPP as follows
(select one):
 
Percentage to be Deducted (circle one) 1% 2% 3% 4% 5% 6% 7% 8% 9% 10%
 
An increase or a decrease in payroll deduction will be effective for the first
full payroll period commencing no fewer than five (5) business days following
the Company’s receipt of this notice, unless this change is processed more
quickly.
 

 

B-1



--------------------------------------------------------------------------------



 



o   Change of Beneficiary o I am married o I am single

This change of beneficiary shall terminate my previous beneficiary designation
under the ESPP. In the event of my death, I hereby designate the following
person or trust as my beneficiary to receive all payments and shares due to me
under the ESPP:

         
Beneficiary (please print) 
    Relationship to Beneficiary(if any)
 
       
 
  (Last)                     (First)                     (MI)    
 
       
Street Address
       
 
     
 
       
City, State/Country, Zip
     
 
       

 
Date:                                                                        
Employee Signature:                                                             
 
spouse’s signature (if new beneficiary is other than spouse)

 

B-3